Plaintiff in error, Will Oglesby, was convicted on a charge that he did manufacture intoxicating liquor, and in accordance with the verdict of the jury was sentenced to be confined for 30 days in the county jail and pay a fine of $100. From the judgment rendered on the verdict he appealed, by filing in this court on June 21, 1924, petition in error, with case-made. The Attorney General has filed a motion to dismiss the appeal, on the ground and for the reason that no notices of appeal were ever served on the clerk of the court or the county attorney in this case, as is required by law. An examination of the record discloses *Page 231 
that the motion to dismiss is well taken. The appeal herein is therefore dismissed.